DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph B. Ryan (Reg. No. 37,922) on 8/8/2022.
The application has been amended as follows: 

  (Currently amended)  An apparatus comprising:
	at least one processing device comprising a processor coupled to a memory;
	said at least one processing device being configured:
	to register a logical storage device of a storage system for a first set of paths associated with a first access protocol using a host identifier; 
	to send a first reservation command in the first access protocol over each of the paths in the first set of paths; 
	to register the logical storage device of the storage system for a second set of paths associated with a second access protocol using the same host identifier used in registering the logical storage device for the first set of paths;
	to receive an additional reservation command in the first access protocol; and
	responsive to receipt of the additional reservation command in the first access protocol, to translate the additional reservation command to the second access protocol, and to send the additional reservation command in the second access protocol to the storage system;
wherein said at least one processing device is further configured:
	
	to receive multi-protocol configuration information from the storage system ; and
wherein the multi-protocol configuration information comprises at least one of:   
	(a) an indication as to whether or not multiple access protocols are supported by the storage system; and
	(b) an indication as to whether or not multiple access protocols reservations are supported by the storage system.  

  (Original)  The apparatus of claim 1 wherein the first access protocol comprises a Small Computer System Interface (SCSI) access protocol and the second access protocol comprises a Non-Volatile Memory Express (NVMe) access protocol

  (Original)  The apparatus of claim 2 wherein the SCSI access protocol comprises a SCSI over Fibre Channel (SCSI-FC) access protocol and the NVMe access protocol comprises an NVMe over Fabrics (NVMeF) access protocol.  

  (Original)  The apparatus of claim 1 wherein said at least one processing device comprises at least a portion of at least one host device coupled to a storage system via at least one network.  

  (Original)  The apparatus of claim 4 wherein the paths are associated with respective initiator-target pairs and wherein each of a plurality of initiators of the initiator-target pairs comprises a corresponding host bus adaptor of said at least one host device and each of a plurality of targets of the initiator-target pairs comprises a corresponding port of the storage system.

  (Original)  The apparatus of claim 4 wherein said at least one host device comprises a multi-path layer, the multi-path layer comprising at least one multi-path input-output driver configured to control delivery of input-output operations from said at least one host device to the storage system over selected paths through the network.

  (Original)  The apparatus of claim 1 wherein the host identifier comprises a host name of a particular host device.  

  (Original)  The apparatus of claim 1 wherein registering the logical storage device for the first set of paths associated with the first access protocol comprises:
	for each path in the first set of paths:
	sending a vendor unique registration command to the storage system for the path; and
	sending a registered key for the path with the vendor unique registration command, the registered key having a key type specified in the first access protocol;
	wherein the storage system associates the host identifier with the registered keys for the respective paths of the first set of paths.  

  (Original)  The apparatus of claim 8 wherein the key type specified in the first access protocol comprises a randomly-generated key. 

  (Original)  The apparatus of claim 1 wherein registering the logical storage device for the second set of paths associated with the second access protocol comprises:
	for each path in the second set of paths:
	sending a vendor unique registration command to the storage system for the path; and
	sending a registered key for the path with the vendor unique registration command, the registered key having a key type specified in the second access protocol;
	wherein the storage system associates the host identifier with the registered keys for the respective paths of the second set of paths.  

  (Original)  The apparatus of claim 10 wherein the key type specified in the second access protocol comprises a host identifier. 

  (Currently amended)  The apparatus of claim 1 wherein said at least one processing device is further configured:
	to send a sense command to the storage system;

	wherein the multi-protocol configuration information is received in response to the sending of the sense command 
	
	

  (Original)  The apparatus of claim 1 wherein receiving an additional reservation command in the first access protocol comprises receiving a read reservation keys command.  

  (Original)  The apparatus of claim 1 wherein said at least one processing device is further configured:
	to receive from the storage system, in response to the additional reservation command sent to the storage system in the second access protocol, reservation information of a type specified in the second access protocol; and
	to provide the reservation information to a requesting application.  

  (Currently amended)  A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code, when executed by at least one processing device comprising a processor coupled to a memory and configured to communicate over a network with a storage system, causes said at least one processing device:
	to register a logical storage device of a storage system for a first set of paths associated with a first access protocol using a host identifier; 
	to send a first reservation command in the first access protocol over each of the paths in the first set of paths; 
	to register the logical storage device of the storage system for a second set of paths associated with a second access protocol using the same host identifier used in registering the logical storage device for the first set of paths;
	to receive an additional reservation command in the first access protocol; and
	responsive to receipt of the additional reservation command in the first access protocol, to translate the additional reservation command to the second access protocol, and to send the additional reservation command in the second access protocol to the storage system;
wherein the program code, when executed by said at least one processing device, further causes said at least one processing device:
	
	to receive multi-protocol configuration information from the storage system ; and
wherein the multi-protocol configuration information comprises at least one of:   
	(a) an indication as to whether or not multiple access protocols are supported by the storage system; and
	(b) an indication as to whether or not multiple access protocols reservations are supported by the storage system.  
	
  (Original)  The computer program product of claim 15 wherein registering the logical storage device for the first set of paths associated with the first access protocol comprises:
	for each path in the first set of paths:
	sending a vendor unique registration command to the storage system for the path; and
	sending a registered key for the path with the vendor unique registration command, the registered key having a key type specified in the first access protocol;
	wherein the storage system associates the host identifier with the registered keys for the respective paths of the first set of paths.  
	 
  (Original)  The computer program product of claim 15 wherein registering the logical storage device for the second set of paths associated with the second access protocol comprises:
	for each path in the second set of paths:
	sending a vendor unique registration command to the storage system for the path; and
	sending a registered key for the path with the vendor unique registration command, the registered key having a key type specified in the second access protocol;
	wherein the storage system associates the host identifier with the registered keys for the respective paths of the second set of paths.  
  (Currently amended)  A method comprising:
	registering a logical storage device of a storage system for a first set of paths associated with a first access protocol using a host identifier; 
	sending a first reservation command in the first access protocol over each of the paths in the first set of paths; 
	registering the logical storage device of the storage system for a second set of paths associated with a second access protocol using the same host identifier used in registering the logical storage device for the first set of paths;
	receiving an additional reservation command in the first access protocol; and
	responsive to receipt of the additional reservation command in the first access protocol, translating the additional reservation command to the second access protocol, and sending the additional reservation command in the second access protocol to the storage system;  
the method further comprising:
	
	receiving multi-protocol configuration information from the storage system 
wherein the multi-protocol configuration information comprises at least one of:   
	(a) an indication as to whether or not multiple access protocols are supported by the storage system; and
	(b) an indication as to whether or not multiple access protocols reservations are supported by the storage system; and
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

  (Original)  The method of claim 18 wherein registering the logical storage device for the first set of paths associated with the first access protocol comprises:
	for each path in the first set of paths:
	sending a vendor unique registration command to the storage system for the path; and
	sending a registered key for the path with the vendor unique registration command, the registered key having a key type specified in the first access protocol;
	wherein the storage system associates the host identifier with the registered keys for the respective paths of the first set of paths.  
	
  (Original)  The method of claim 18 wherein registering the logical storage device for the second set of paths associated with the second access protocol comprises:
	for each path in the second set of paths:
	sending a vendor unique registration command to the storage system for the path; and
	sending a registered key for the path with the vendor unique registration command, the registered key having a key type specified in the second access protocol;
	wherein the storage system associates the host identifier with the registered keys for the respective paths of the second set of paths.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowable for the same reasons as indicated in the Office action of 6/24/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/Primary Examiner, Art Unit 2139